16-120
    Zheng v. Sessions
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A205 432 429
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    2nd day of May, two thousand eighteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             BARRINGTON D. PARKER,
             REENA RAGGI,
                  Circuit Judges.
    _____________________________________

    HONG TONG ZHENG,
             Petitioner,

                        v.                                           No. 16-120
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________
    FOR PETITIONER:            James A. Lombardi, New York,
                               New York.

    FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
                                         Attorney General, Derek C. Julius,
                                         Assistant Director, Bernard A.
                                         Joseph, Senior Litigation Counsel,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Hong Tong Zheng, a native and citizen of the

People’s Republic of China, seeks review of the BIA’s affirmance

of an Immigration Judge’s (“IJ’s”) denial of his application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     See In re Hong Tong Zheng,

No. A205 432 429 (B.I.A. Dec. 31, 2015), aff’g No. A205 432 429

(Immig. Ct. N.Y. City Mar. 11, 2014).    Under the circumstances

of this case, we review the decision of the IJ as supplemented

by the BIA, see Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

2005), applying well-established standards of review, see

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165-66 (2d Cir. 2008).   In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

of this case, which we reference only as necessary to explain

our decision to deny the petition for review.

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of the


                               2
applicant or witness, . . . the consistency between the

applicant’s . . . written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim.”      8 U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d at

163-64.   Here, substantial evidence supports the agency’s

determination that Hong Tong Zheng was not credible as to his

claims that Chinese police detained and beat him on account of

his Christianity, and that they continued to look for him

afterwards.

     The agency reasonably relied in part on Hong Tong Zheng’s

demeanor, finding his testimony to be rehearsed and evasive.

See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

430 F.3d 77, 81 n.1 (2d Cir. 2005) (recognizing that particular

deference is given to the trier of fact’s assessment of

demeanor).    Hong Tong Zheng’s testimony was clear and concise

when questioned by his attorney, but he was often unable to

provide additional details when requested by the IJ or the

government.




                                3
    The agency also found significant inconsistencies and

omissions in Hong Tong Zheng’s testimony.   The record supports

those findings, particularly with regard to whether police

looked for Hong Tong Zheng after his release from detention.

Although questioned about his fear of future harm in China, Hong

Tong Zheng only mentioned that police continued to look for him

when asked pointed questions by the IJ.   Then, when pressed for

details, his testimony became inconsistent: he first testified

that police looked for him at his father’s house twice, once

in February 2011 and once in April 2011; and he later testified

that he did not know if police visited his father in April.   See

Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

2006) (“We can be still more confident in our review of

observations about an applicant’s demeanor where, as here, they

are supported by specific examples of inconsistent

testimony.”).

    The agency also reasonably relied on omissions from Hong

Tong Zheng’s written statement and his mother’s letter

regarding whether police had visited his father’s house or were

looking for him.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Xiu Xia Lin v. Mukasey, 534 F.3d at 165-67 & n.3.     Although

asylum applicants are not required to list every incident or


                               4
provide every detail in their asylum applications because the

application form provides only limited space, see Pavlova v.

I.N.S., 441 F.3d 82, 90 (2d Cir. 2006), Hong Tong Zheng attached

a detailed written statement of more than two pages to his

application, which included less pertinent information.

Furthermore, his mother’s two-page letter stated that Hong Tong

Zheng would “definitely” be arrested if he returned to China,

C.A.R. 219, yet failed to mention that police had continued to

look for him as support for that assertion.     See Xiu Xia Lin

v. Mukasey, 534 F.3d at 165-66 & n.3.

    The agency further reasonably declined to give weight to

a handwritten letter from Hong Tong Zheng’s church in China

because the author’s identity was not provided.     See Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341-42 (2d Cir.

2006) (holding that determination of the weight of evidence is

largely a matter of agency discretion).   Moreover, the letter

omits any mention that Hong Tong Zheng and his fellow church

members were arrested while attending service at the church.

See Xiu Xia Lin v. Mukasey, 534 F.3d at 166-67 & n.3; see also

Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

applicant’s failure to corroborate his . . . testimony may bear

on credibility, because the absence of corroboration in general


                               5
makes an applicant unable to rehabilitate testimony that has

already been called into question.”).   Hong Tong Zheng did not

provide a compelling explanation for this or any of the other

record inconsistencies.    See Majidi v. Gonzales, 430 F.3d at

80 (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (emphasis in original)

(internal quotation marks omitted)).

    In sum, given its findings as to demeanor and

inconsistencies in the record, the agency’s adverse credibility

determination is supported by substantial evidence.     See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d

at 167.   That determination is dispositive of Hong Tong Zheng’s

claims for asylum and withholding of removal.1     See Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument


1 Hong Tong Zheng does not challenge the denial of CAT relief
or the BIA’s denial of his motion to remand.
                              6
in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                       FOR THE COURT:
                       Catherine O’Hagan Wolfe, Clerk of Court




                             7